Title: To George Washington from Thomas Paine, 7 September 1782
From: Paine, Thomas
To: Washington, George


                  
                     Sir
                     Borden Town Sepr 7th 1782
                  
                  I have the honor of presenting you with fifty copies of my last publication, for the amusement of the Army—and to repeat to you my acknowlegements of your friendship.
                  I fully believe we have seen our worst days over.  The Spirit of the war, on the part of the enemy, is certainly on the decline full as much as we think for; I draw this opinion not only from the difficulties we know they are in, and the present promiscuous appearance of therys, but from the peculiar effect which certain periods of time have more or less upon all men.
                  The British have accustomed themselves to think of the term of seven years in a manner different to other periods of time.  They acquire this partly by habit, by religion, by reason and by superstition.  They serve seven years apprenticeship—They elect their parliament for seven years—They punish by seven years transportation, or the duplicate or triplicate of that term—Their leases run in the same manner; and they read that Jacob served seven years for one wife and seven years for another; and the same term, likewise, extinguishes all allegations (in certain cases) of debt or matrimony; and thus, this particular period, by a variety of concurrences has attained an influence in their minds superior to that of any other number.
                  They have now had seven years war, and are not an inch farther on the Continent than when they began.  The Superstitious and the populous part will conclude that it is not to be; the reasonable part will think they have tried an unsuccessful scheme long enough, and that it is in vain to try it any longer, and the obstinate part of them will be beaten out, unless, consistent with their former sagacity, they get over the matter at once, by passing a new declaratory act to bend Time in all cases whatsoever, or declare him a Rebel.
                  I observe that the affair of Capt. Asgil seems to die away.  It has probably been protracted on the part of Clinton and Carleton to gain time enough to state the matter to the ministry, where following close on that of Col. Haynes it will create new embarrassments; and I strongly believe that a suspension of his fate, still holding it in tenorem will operate on a greater quantity of their passions and vices and restrain them more than his execution.  However, the change of measures that seem to be taking place, give a new Cast to former designs, and if the Case without the execution can be so managed as to answer all the purposes of the latter, it will look infinitely better hereafter, when the sensations that now provoke, and the circumstances that would immediately justify his exit shall be forgotten or but faintly remembered.  Wishing your Excellency every happiness and Prosperity I remain your Obliged and Obt hble servt
                  
                     T. Paine
                  
               